Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 27 April 2022.  Claims 1-20, 23, 24, 26, 37 have been canceled.  Claims 21-22, 25, 27-36, 38-40 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21, 28 and 35 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 9,842,144 B2.

Instant Application 15/832,809
US Patent 9,842,144 B2
21. A method, comprising: 
storing, on a first computing device, profile data, the profile data including a profile for each of a plurality of persons, the profile data related to persons used in messages sent to or from the first computing device; 
querying, over a network, a social network server using a communication address of a sender of a first message to obtain first information associated with the sender; 
identifying, by the first computing device, a link to a website included in the first information, the link associated with a webpage provided by a remote computing device; 
obtaining, over a network, content by accessing the webpage and using a portion of the first information as search criteria to identify third information included in the webpage; 

updating the profile data using the third information; and 
sending, over the network, the third information to the social network server.
Claim 1. a.	storing, on a user terminal, first profile data, the first profile data including a profile for each of a plurality of persons, the first profile data related to persons used in messages to or from the user terminal, and 
b.	the first profile data comprising information extracted from bodies of the messages; querying, over a network, a social network server using information extracted from a body of a first message of the messages to obtain first information; 
c.	querying, over a network, a first computing device using the information extracted from the body of the first message to obtain second information; 
d.	storing the first information and the second information as part of the first profile data; 
e.	after storing the first information and the second information, querying, over a network, a second computing device using the first information and the second information as search criteria to obtain third information; 
f.	updating the first profile data using the third information


Claims 28 and 35 of the instant application include similar limitations as Claim 21 and are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 9,842,144 B2.

Note: Claim 40 of the instant application includes the limitations of Claims 11 and 12 of US Patent 9,842,144 B2, but cannot be rejected on the ground of nonstatutory double patenting over either of Claim 11 or Claim 12 because Claim 40 includes the limitations of both claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 21, 22, 24-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brezina et al. (US 2009/0030872 A1) in view of Newstadt et al. (US 9,613,382 B1).

Claims 1-20. (Canceled)

Claim 21.  Brezina discloses a method, comprising: 
storing, on a first computing device, profile data, the profile data including a profile for each of a plurality of persons, display a profile containing information about communications to, from and involving a contact of a user (P. 0013) or a plurality of profiles (P. 0022) stored locally external to an email client, instant message client or other communication client (P. 0135) or stored remotely (P. 0136), 
the profile data related to persons used in messages sent to or from the first computing device, display a profile containing information about communications to, from and involving a contact of a user (P. 0013); 
querying, over a network, a social networking server using a communication address of a sender of a first message to obtain first information associated with the sender, a user selects an email in the user’s inbox and profile information related to the sender of the email is displayed (P. 0023) including a contact network (P. 0024) associated with the sender, including website URLs (P. 0027) and the system can search a social network based on the sender’s email address to identify a profile page of the sender, and contacts that are publicly listed on the social network profile page can be listed in the contact network of the sender even if the user has never communicated with the sender using the social network or viewed the profile page of the sender on this social network (P. 0032) an email address of the sender can be used to find a company website, access the company profile page of the sender, and add contact information and the company profile page URL to the sender’s contact profile (P. 0061) The sender’s email address is used to obtain either a social network website or a company website, which is analogous to the claimed first information; 
identifying, by the first computing device, a link to a website included in the first information, the link associated with a webpage provided by a remote computing device, wherein the communications between the user and the sender may occur via instant messaging, email or using a social network website (P. 0025) the information in the retrieved contact network associated with the sender can include website URLs (P. 0027) using the social network website identified from the sender’s email address, the URL of the sender’s social network profile page is identified even if the user has never communicated with the sender 112 using the social network (P. 0032) using the company website identified from the sender’s email address, the URL of the sender’s company profile page is identified (P. 0061) a first user of a first computer sends a communication to a second user of a second computer (P. 0130) data relating to communications collected by the email client of the second computer can be stored in a remote database that is external to the computer, (P. 0136) a user may open and view a webpage (P. 0137) The link to either the sender’s social network profile page or the sender’s company profile page is analogous to the claimed link to a website associated with a webpage, and a user may open and view a webpage;
obtaining, over a network, content by accessing the webpage … to identify third information included in the webpage, the sender’s contacts on the social network profile page can be listed in the sender’s profile (P. 0032) contact information for the sender in the sender’s company profile page and the URL for the profile page can be retrieved and added to the sender’s contact information (P. 0061) the computer of the second user can identify one or more identifiers for a file or attachment in a currently open webpage being viewed by the second user and insert a link in proximity to the identifier for accessing an attachment profile (P. 0137) The link to either the sender’s social network profile page or the sender’s company profile page is analogous to the claimed link to a website associated with a webpage, and if a user is viewing a webpage, then identifiers for files or attachments can be identified in the webpage and a link to the identified file or attachment can be inserted in proximity to the identifier, therefore, in any case, information in a webpage, including a social network or company webpage, can be used to identify and access other (third) information;
updating the profile data using the third information, the retrieved information is added to the sender’s contact network (P. 0032, 0061) a link to the identified file or attachment from an identifier in an open and viewed webpage is retrieved and inserted in the webpage.

Brezina does not disclose using a portion of the first information as search criteria to identify third information included in the webpage, as disclosed in the claims.  That is, while a sender’s contact information may be retrieved from the sender’s social network or company profile webpage, the sender’s contact information is not obtained by using the website or profile webpage as search criteria.  Furthermore, while Brezina separately discloses using identfiers in a webpage being open and viewed by a user to identify and retrieve, i.e. used as search criteria, file or attachment information, the webpage in this embodiment is not disclosed as being the social network or company website, or the sender’s social network or company profile webpage.  Brezina further discloses the second computer can receive an e-mail sent by the first user containing a social network profile name for the first user from the first computer and the second computer can extract this social network profile name from the e-mail and use it to access a social network webpage (P. 0133).  In the same field of invention, Newstadt discloses a computing device communicates with a first online community and a second online community via a network (C. 4, L. 48-50) a computing device uses login information to access a first online community and obtain information from the first user account (C. 9, L. 10-14) the computing device accesses a second online community using login information and modifies the second user account based on the information obtained from the first user account (C. 9, L. 16-21) the computing device modifies the first account based on information obtained from the second user account (C. 9, L. 23-27) As noted above, Brezina discloses identifying a link of a remote computer (website) and separately identifying links to additional social network profiles from information on a social network or company webpage, but Brezina does not disclose using the links to the additional social network profiles as search criteria for the sender’s social network or company profile contact information, and further, the file or attachment identifiers recognized in the open and viewed webpage to retrieve links to files or attachments is not the same embodiment as that disclosing the sender’s social network or company profile webpages; the combination of Newstadt with Brezina would provide the functionality that the links to the additional social network profiles in Brezina include a network address to a remote computing device and are retrieved using the contact information in the sender’s social network profile webpage or company profile webpage as search criteria.  Therefore, considering the teachings of Brezina and Newstadt, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine using a portion of the first information as search criteria to identify third information included in the webpage with the teachings of Brezina.  One would have been motivated to combine using a portion of the first information as search criteria to identify third information included in the webpage with the teachings of Brezina in order to synchronize different accounts of a user that may contain different information to simplify the process of viewing a user’s information spread across multiple accounts (Newstadt: C. 1, L. 22-32, C. 1, L. 36-52).

Brezina does not disclose sending, over the network, the third information to the social network server, as disclosed in the claims.  However, in the same field of invention, Newstadt discloses a computing device communicates with a first online community and a second online community via a network (C. 4, L. 48-50) a computing device uses login information to access a first online community and obtain information from the first user account (C. 9, L. 10-14) the computing device accesses a second online community using login information and modifies the second user account based on the information obtained from the first user account (C. 9, L. 16-21) the computing device modifies the first account based on information obtained from the second user account (C. 9, L. 23-27) As noted above, Brezina discloses identifying a network address of a remote computer (website) and separately identifying links to additional social network profiles from information on a social network webpage, but Brezina does not disclose that the links to the additional social network profiles include network addresses to a remote computer from the social network webpage; the combination of Newstadt with Brezina would provide the functionality that the links to the additional social network profiles in Brezina include a network address to a remote computing device and are retrieved using the contact information in the sender’s social network profile webpage or company profile webpage as search criteria.  Therefore, considering the teachings of Brezina and Newstadt, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine sending, over the network, the third information to the social network server with the teachings of Brezina and Newstadt.  One would have been motivated to combine sending, over the network, the third information to the social network server with the teachings of Brezina and Newstadt in order to synchronize different accounts of a user that may contain different information to simplify the process of viewing a user’s information spread across multiple accounts (Newstadt: C. 1, L. 22-32, C. 1, L. 36-52).

Claim 22.  Brezina and Newstadt disclose the method of claim 21, and Brezina discloses a search is performed and returns webpages containing information related to the user (contacts) and then the person associated with the webpage is added as a contact of the user performing the search (P. 0033) the links to the additional social network profiles are listed as part of the attachment profile (P. 0134) Again, the webpages containing contact information and the links to additional social network profiles each serves as the first information, and in each case, this information is saved prior to accessing the links; the embodiment directed to the webpages and the embodiment directed to the links are combined using Newstadt.  Therefore, considering the teachings of Brezina and Newstadt, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the querying the remote computing device is performed after the storing the first information with the teachings of Brezina and Newstadt.  One would have been motivated to combine the querying the remote computing device is performed after the storing the first information with the teachings of Brezina and Newstadt in order to synchronize different accounts of a user that may contain different information to simplify the process of viewing a user’s information spread across multiple accounts (Newstadt: C. 1, L. 22-32, C. 1, L. 36-52).

Claim 23.  Canceled.

Claim 24.  canceled.

Claim 25.  Brezina and Newstadt disclose the method of claim 21, and Brezina further discloses the communication address of the sender comprises a domain, and the querying the social network server device comprises using the domain as search criteria, the extracted information is an email address of a sender (P. 0033) the e-mail can contain a social network profile name for the first user, the computer extracts this social network profile name from the e-mail and uses it to access a social network webpage (P. 0133).  The embodiments described in P. 0033 and 0133 are combined using the combination of Newstadt with Brezina.

Claim 26.  canceled.

Claim 27.  Brezina and Newstadt disclose the method of claim 21, and Brezina further discloses ranking each of the plurality of persons using the updated profile data; and synchronizing, using the ranking, data among different computing devices of a user, the different computing devices including the first computing device, the profile can display additional contact information such as name, screen names, social network profile names, social network profile URLs, physical addresses, website URLs (P. 0024) and company website profile (P. 0031), ranking contacts of a user based on total volume of communication, volume of communication over a period of time, length of communications, importance level of communications, types of communications, contents of communications, time of communications; methods by which the contacts were determined to be associated with the sender, or any combination of these (P. 0035) giving a higher ranking to contacts associated with business communications than contacts associated with social communications (P. 0036) where each contact of a user has a profile (P. 0038, see also Paragraphs 0059 and 0061), adding a person’s (contact’s) email, phone number to the person’s profile (P. 0055) telephone number, facsimile number, and screen name can be added to a person’s profile (P. 0056) social network profile URL and social network screen name can be added to a person’s profile (P. 0059), contact information can be extracted from a shared network drive or through a secure connection. In some implementations, contact information can be automatically shared between systems (P. 0063) In Paragraph 0059, the person is associated with a social network URL whereas, in Paragraph 0061, the person is associated with a company (business) domain, each of the social network URL and the company domain necessarily tied to server computers, therefore, applying the rankings of Paragraph 0036 would rank the company (business) system over the social network system; furthermore, since ranking is based on various types of information listed above and this information can be added to a person’s profile, when information is added to a person’s profile, the ranking would be applied to the added information; therefore, the data from the different devices, i.e. social network or company system, would be synchronized.

Claim(s) 28, 29 is/are directed to non-transitory machine readable storage medium (embodying instructions) claim(s) similar to the method claim(s) of Claim(s) 21, 22 and is/are rejected with the same rationale.

Claim 30.  Brezina and Newstadt disclose the non-transitory machine readable storage medium of claim 28, and Brezina further discloses the profile data is stored on the computing device, profile data is storedf locally external to an email client, instant message client or other communication client (P. 0135).

Claim 31.  Brezina and Newstadt disclose the non-transitory machine readable storage medium of claim 28, and Brezina further discloses the persons used in messages to or from the user comprise a person that is identified in a body of the first message, extracting an email address from an email or attachment to an email (P. 0057), information that is extracted from communications with the person can also be used as search criteria (P. 0070), information from communications and attached files that can be used as search criteria include names or other identifiers of persons who were listed as senders or recipients on communications to which the files were attached (P. 0130).

Claim 32.  Brezina and Newstadt disclose the non-transitory machine readable storage medium of claim 28, and Brezina further discloses the first search is performed in response to the computing device receiving the first message, the social networking web site is accessed from the social network profile name included in the email from the sender (P. 0133).  The embodiments described in P. 0033 and 0133 are combined using the combination of Newstadt with Brezina.

Claim 33.  Brezina and Newstadt disclose the non-transitory machine readable storage medium of claim 28, and Brezina further discloses the first information comprises at least one of, a social network name, an electronic address, or a telephone number, the social networking profile name included in the email and the social networking web site is accessed (P. 0133).  The embodiments described in P. 0033 and 0133 are combined using the combination of Newstadt with Brezina

Claim 34.  Brezina and Newstadt disclose the non-transitory machine readable storage medium of Claim 28, and Brezina further discloses the profile data comprises at least one of a photo, a phone number, or an electronic address, the returned data is the URL to the person’s social network profile as well as the person’s name and email addresses and phone numbers (P. 0059).

Claim(s) 35 is/are directed to system (comprising: at least one processor; and memory storing instructions configured to instruct the at least one processor) claim(s) similar to the non-transitory machine readable storage medium claim(s) of Claim(s) 28 and is/are rejected with the same rationale.

Claim 36.  Brezina and Newstadt disclose the system of claim 35, and Brezina further discloses the instructions are further configured to instruct the at least one processor to: rank each of the plurality of persons using the updated profile data; and synchronize, using the ranking, data among different computing devices of the user, the different computing devices including the first computing device, the profile can display additional contact information such as name, screen names, social network profile names, social network profile URLs, physical addresses, website URLs (P. 0024) and company website profile (P. 0031), ranking contacts of a user based on total volume of communication, volume of communication over a period of time, length of communications, importance level of communications, types of communications, contents of communications, time of communications; methods by which the contacts were determined to be associated with the sender, or any combination of these (P. 0035) giving a higher ranking to contacts associated with business communications than contacts associated with social communications (P. 0036) where each contact of a user has a profile (P. 0038, see also Paragraphs 0059 and 0061), adding a person’s (contact’s) email, phone number to the person’s profile (P. 0055) telephone number, facsimile number, and screen name can be added to a person’s profile (P. 0056) social network profile URL and social network screen name can be added to a person’s profile (P. 0059), contact information can be extracted from a shared network drive or through a secure connection. In some implementations, contact information can be automatically shared between systems (P. 0063) In Paragraph 0059, the person is associated with a social network URL whereas, in Paragraph 0061, the person is associated with a company (business) domain, each of the social network URL and the company domain necessarily tied to server computers, therefore, applying the rankings of Paragraph 0036 would rank the company (business) system over the social network system; furthermore, since ranking is based on various types of information listed above and this information can be added to a person’s profile, when information is added to a person’s profile, the ranking would be applied to the added information; therefore, the data from the different devices, i.e. social network or company system, would be synchronized.

Claim 37.  Canceled. 

Claim 38.  Brezina and Newstadt disclose the system of claim 35, and Brezina further discloses an electronic communication address of a sender of the first message comprises a domain, and the search criteria for the first search comprises the domain, the extracted information is an email address of a sender (P. 0033) the e-mail can contain a social network profile name for the first user, the computer extracts this social network profile name from the e-mail and uses it to access a social network webpage (P. 0133).  The embodiments described in P. 0033 and 0133 are combined using the combination of Newstadt with Brezina.

Claim 39.  Brezina and Newstadt disclose the system of claim 35, and Brezina further discloses the third information is obtained from a webpage, the contact information for the blogger is contained in the webpage (P. 0033), the additional social network profiles are contained on a social network (P. 0133).  The embodiments described in P. 0033 and 0133 are combined using the combination of Newstadt with Brezina.

Claim(s) 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brezina et al. (US 2009/0030872 A1) in view of Newstadt et al. (US 9,613,382 B1) and further in view of Tafoya et al. (US 2005/0131888 A1).

Claim 40.  Brezina and Newstadt disclose the system of claim 35, but do not disclose the instructions are further configured to instruct the at least one processor to: receive an incomplete input made by the user via a user interface; and cause presentation of at least one address suggestion to the user for completion of the incomplete input, wherein the address suggestion is based on the updated profile data, as disclosed in the claims.  However, in the same field of invention, Tafoya discloses as a user begins to input an email address or contact, automatically suggesting one or more entries wherein the user can pick and entry or continue to enter when the entry doesn’t match the intended information (P. 0030) by scanning multiple sources of contact information (P. 0041).  Therefore, considering the teachings of Brezina, Newstadt and Tafoya, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the instructions are further configured to instruct the at least one processor to: receive an incomplete input made by the user via a user interface; and cause presentation of at least one address suggestion to the user for completion of the incomplete input, wherein the address suggestion is based on the updated profile data with the teachings of Brezina and Newstadt.  One would have been motivated to combine the instructions are further configured to instruct the at least one processor to: receive an incomplete input made by the user via a user interface; and cause presentation of at least one address suggestion to the user for completion of the incomplete input, wherein the address suggestion is based on the updated profile data with the teachings of Brezina and Newstadt in order to help a user find a desired contact in an environment where a plurality of different pieces of information identify one user (Tafoya: Paragraph 0007).

Response to Arguments
Applicant's arguments filed 21 July 2021 have been fully considered but they are not persuasive. 
The applicant argues:
The cited embodiment of Brezina relating to querying a social network fails to describe extracting links to webpages included in the social data.  The Examiner appears to recognize this deficiency in this particular embodiment of Brezina and cites paragraph 61 of Brezina. However, this paragraph describes a completely separate embodiment (and different figure) that is never described in combination with the foregoing social network search example. In paragraph 61, Brezina describes using the domain name of a sender's email address to perform a "web search ... to identify the website associated with the" domain of the sender.  Brezina then describes searching the identified website for "information about the person" such as "a profile page for the person that includes contact information" of the sender.

The examiner points out that the claims are not directed to “extracting links to webpages included in the social data”.  Furthermore, none of the paragraphs cited by the examiner from Brezina describe different or separate embodiments.  MPEP 806.04 Genus and/or Species Inventions [R-08.2012] states:
Where an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper if the species are independent or distinct.

None of the paragraphs cited by the examiner from Brezina are directed to “different embodiments or species [that] … are independent or distinct”.  In addition, the MPEP also states in 2152.02    Prior Art Under AIA  35 U.S.C. 102(a)(1) (Patented, Described in a Printed Publication, or in Public Use, on Sale, or Otherwise Available to the Public) [R-08.2017] 2152.02(b) - Described in a Printed Publication [R-11.2013]
However, in order for a prior art document to describe a claimed invention under AIA  35 U.S.C. 102(a)(1)  or (a)(2), the prior art document need only describe and enable one skilled in the art to make a single species or embodiment of the claimed invention.

In the case of Brezina, the disclosure may reasonably be interpreted as describing a single embodiment of the invention, despite describing several examples of using the invention.

The applicant argues:
This portion of Brezina describes accessing a website associated with a sender. However, it does so in a fundamentally different way: it uses the domain of the sender and then performs a search of the webpage. This is not what is claimed.

Specifically, the claims describe obtaining the identity (e.g., URL) of the sender based on the user's social media profile. In this manner, the social media service can be used as a repository of links for a given user. Further, the URL included in the social media page need not match the sender address.  Brezina simply does not describe identifying links in such a manner.

The examiner respectfully disagrees.  The claims are directed to:
querying, over a network, a social networking server using a communication address of a sender of a first message to obtain first information associated with the sender;

the profile data related to persons used in messages sent to or from the first computing device;

identifying, by the first computing device, a link to a website included in the first information, the link associated with a webpage provided by a remote computing device;

obtaining, over a network, content by accessing the webpage … to identify third information included in the webpage;

updating the profile data using the third information.

The claims do not include the limitation: 
obtaining the identity (e.g., URL) of the sender based on the user's social media profile [such that] the social media service can be used as a repository of links for a given user.

The claims are directed to:
querying, over a network, a social networking server using a communication address of a sender of a first message to obtain first information associated with the sender.

Nowhere in this limitations is the feature of obtaining the identity (e.g., URL) of the sender based on the user's social media profile [such that] the social media service can be used as a repository of links for a given user.  Furthermore, none of the subsequent limitations disclose this alleged feature.  The claims only include the limitations of “storing … profile data … including a profile for each of a plurality of persons”, the profile data related to persons used in messages sent to or from the first computing device “”, and “updating the profile data using the third information”.  No claimed limitation is directed to “obtaining the identity (e.g., URL) of the sender based on the user's social media profile [such that] the social media service can be used as a repository of links for a given user”.

Brezina discloses that profile information for senders with which the user has engaged in communications are stored and are accessible on the user’s device.  The user and a sender may have engaged in communications via email, instant messaging or using a social network website.  The user may select an email message from a sender and a social network website or a company website is identified from the email address.  A social network profile webpage or company profile webpage is accessed on the social network website or the company website and sender contact information is obtained and added to the contact information on the user’s device.  Brezina also discloses embodiments wherein a user receives an email from a sender containing a social network profile name for the sender and the user’s computer can extract this social network profile name from the email and use it to access a social network webpage, and a user may be viewing an open webpage and information about a file or attachment is recognized on the webpage, and an identifier for the file or attachment may be retrieved and inserted in the webpage so the user may access the file or attachment from the webpage.  
Clearly, the functionality in Brezina of identifying a sender’s social network profile page from the sender’s email address reads on the claim limitations.
While information in the webpage being viewed by the user in Brezina is used as search criteria for accessing and retrieving other information, Brezina does not disclose that the webpage being viewed by the user is the sender’s social network profile page or company profile page.  Newstadt has been combined with Brezina to combine these two embodiments.

The applicant argues:
The claims explicitly recite that "querying ... a social network server" and thus the embodiments of Brezina describing querying a domain associated with a sender are simply inapplicable to the claims. Nevertheless, Applicant notes that Brezina also does not disclose scraping a webpage from a sender's domain for links, but rather describes actively searching for content.

As previously noted and as noted above, in Brezina, information in a sender’s email address or communication is used to identify the sender’s social network profile page.  Paragraph 0024 of Brezina discloses social network profile URLs and Paragraph 0025 discloses a social network website.  It is clear that for Brezina to identify a sender’s social network profile page, particularly on a social network website identified by a social network URL, some serving service must be accessed.  Therefore, Brezina reads on querying ... a social network server".

The applicant argues:
Brezina does not describe the concept of links in the quoted portions. In the social media embodiment, Brezina describes querying a social media site using the sender's "name, e-mail address, screen names or other information about the sender." 7 Brezina never then identifies links from the social media server but rather identifies contacts of the user, which are merely displayed as text (122, 128) in the user interface.

Thus, the social media embodiment of Brezina cited by the Examiner fails to describe extracting links from the social media site. Additionally, the "sender's company profile page" cannot reasonably be considered a link in the manner claimed. Specifically, the claims recite later accessing the link. By contrast, the user's profile page represented via a URL is simply displayed in Brezina; that is, Brezina never describes a separate accessing step.

For these reasons, Brezina fails to teach or suggest the elements claimed. The Examiner does not cite Newstadt as teaching or suggesting the elements claimed. Nevertheless, Applicant has reviewed Newstadt and asserts that Newstadt fails to remedy the above deficiencies. While the foregoing remarks are made with respect to claim 21, the remarks apply equally to claims 28 and 35. Further, dependent claims 22, 25, 29-34, 36, and 38-30 are allowable for at least the same reasons discussed above due to their dependence on the independent claims.

As a result, the cited prior art, alone or in combination, fails to teach or suggest all elements of the claims. Thus, Applicant respectfully requests the withdrawal of the rejection based upon such combination.

As noted above, Brezina disclosed using information taken from a sender’s email address or communication to located the sender’s social network profile, wherein the social network is identified as a web page located at a URL.  URLs are well-known in the art to be represented by hyperlinks, or just links.

Claim 28 and 35 disclose similar limitations as Claim 21 are have been rejected with similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        7/5/2022
/JUSTIN S LEE/Primary Examiner, Art Unit 2177